Citation Nr: 0526278	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to exposure to herbicides, to include 
Agent Orange.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The service connection issues 
were remanded in December 2003 and now return to the Board 
for appellate review.  

The issues of entitlement to service connection for 
hypertension and entitlement to an initial rating in excess 
of 50 percent for PTSD are remanded.  VA will notify the 
veteran if further action is required on his part.

In a statement dated August 13, 2005, the veteran requested 
that VA consider his "situation of unemployability" 
resulting from his service-connected disability.   The RO is 
requested to take appropriate action in response to the 
veteran's reference to his unemployability.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  The competent medical evidence of record does not 
demonstrate that the veteran has diabetes mellitus, type II. 

4.  The competent medical evidence of record fails to 
demonstrate that the veteran's currently diagnosed tinnitus 
is related to claimed in-service acoustic trauma, disease or 
injury which had its onset in service, or is otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The veteran does not currently have diabetes mellitus, 
type II, that was incurred in or aggravated by service, and 
incurrence or aggravation may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran initially filed his claim for service connection 
for tinnitus in August 1999 and such was denied in a February 
2000 rating decision.  After the enactment of the VCAA, the 
veteran filed his claims for service connection for tinnitus 
and diabetes mellitus, type II, in June 2001 and the RO's 
initial unfavorable decision was issued in March 2002.  The 
March 2002 rating decision noted that, due to the enactment 
of the VCAA, the veteran's claim of entitlement to service 
connection for tinnitus was being reconsidered.  The Board 
observes that, prior to the March 2002 rating decision, the 
veteran was provided with notice of the VCAA provisions in 
September 2001, in accordance with Quartuccio and Pelegrini 
II, supra.  Additionally, the veteran was provided with a 
letter in March 2004 that advised him again of the VCAA 
provisions.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The September 2001 and March 2004 
letters advised the veteran that to establish entitlement to 
service connection, the evidence must show a current 
disability and a medical nexus between such and the veteran's 
military service.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
September 2001 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claims, to include medical records, employment 
records, and records from other Federal agencies.  The March 
2004 letter further advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  
Such letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  Both letters also notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  
  
Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The September 2001 letter requested that the veteran 
inform VA of any private or government facility where he 
received treatment for his claimed conditions.  The March 
2004 letter specifically requested that the veteran send 
information on the records he referenced at his June 2003 
Travel Board hearing, to include Railroad Disability and SSA 
records.  He was advised that he must include the complete 
name and address of each physician or medical facility where 
he received treatment, as well as the approximate dates of 
such treatment.  The veteran was also informed that he should 
report the name and location of all VA medical facilities 
where he had received treatment.  The March 2004 letter 
further indicated that the veteran must provide enough 
information about his records so they can be obtained from 
the proper source and that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  Such 
letters also notified the veteran that VA would attempt to 
obtain private records if he completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter advised the 
veteran that if there was any other evidence of information 
that he believed would support his claims, to inform VA, and 
if he had any evidence in his possession that pertained to 
his claims, to send it to VA.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board notes that, following his June 2003 
Travel Board hearing and receipt of the March 2004 letter, 
the veteran submitted documents from the Railroad Retirement 
Board, SSA, and emails from his supervisors at the railroad 
company.  There do not appear to be complete records from the 
Railroad Retirement Board or SSA; however, additional 
documentation contained in the claims file reflects that the 
veteran left his employment at the railroad company due to 
his psychiatric disability and shoulder injury.  Therefore, 
the Board finds that such records are irrelevant to the 
claims decided herein and it is not necessary to obtain them 
prior to the adjudication of such claims.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  Additionally, the veteran 
was afforded VA examinations in April 2004 for the purpose of 
adjudicating his claims of entitlement to service connection 
for tinnitus and diabetes mellitus.  Thus, the Board 
concludes that there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claims.

Background

The veteran served on active duty from June 1966 to June 1970 
in the United States Air Force.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses referable to diabetes 
mellitus or tinnitus.  His May 1970 separation examination 
reflects that, upon clinical evaluation, all systems were 
normal.  Urinalysis revealed that his albumin and sugar were 
negative.  

An Air Force Reserve enlistment examination in November 1977 
revealed that, upon clinical evaluation, all systems were 
normal, with the exception of the removal of pilonidal sinus.  
Urinalysis revealed that his albumin and sugar were negative.  

A December 1999 letter from Dr. K. reflects that the veteran 
was under his medical care for problems that included glucose 
intolerance.  

At his January 2002 VA examination, the veteran reported that 
10 years previously, he had a history of glucose intolerance 
and was instructed to watch his weight and diet.  He was 
given medications to take, but he undertook an aggressive 
diet and lost 30 pounds.  The veteran had never been 
hospitalized for diabetes and denied a history of 
ketoacidosis or episodes of hypoglycemia.  After performing a 
physical examination and obtaining laboratory results, the 
examiner diagnosed diabetes mellitus 2, but stated that there 
was no diagnosis because there was no pathology to render a 
diagnosis.  

At the veteran's Travel Board hearing, he testified that he 
had constant ringing in both of his ears for as long as he 
could remember.  He indicated that he attributed such to 
being around jet airplanes without ear protection while 
serving in the Air Force.  Pertinent to his claim for service 
connection for diabetes mellitus, the veteran stated that he 
was treated for the early stages of adult onset diabetes.  He 
took sample medication, went on a diet, and lost weight.  The 
veteran testified that he did not currently have diabetes 
and, so long as he kept his weight down and watched his diet, 
he did not get diabetes.  

An April 2004 VA audiological examination reflects that the 
veteran reported serving in the Air Force and being stationed 
in Vietnam.  He stated that he was a weapons specialist and 
exposed to acoustic trauma while in Vietnam.  The veteran's 
main complaint was constant bilateral tinnitus.  He reported 
that it seemed to be worse at times and he had to sleep with 
the fan on to relieve the tinnitus at night.

The veteran stated that, after his discharge, he worked for 
the railroad for 30 years and retired in 2002 with a 
disability to his shoulder.  He denied any significant 
recreational noise exposure or acoustic trauma since leaving 
the military.  The veteran indicated that he had constant, 
mild, bilateral tinnitus, but was unsure when the tinnitus 
first began as he could not recall a time without tinnitus.

After performing an audiological evaluation and a careful 
review of the veteran's claims file, the examiner opined that 
it was less than likely that his current tinnitus occurred or 
was a result of his military service.  The examiner noted 
that the veteran's enlistment and discharge physicals 
revealed grossly normal hearing in both ears and no 
complaints of tinnitus or hearing loss were found or recorded 
in the veteran's records or noted within the 12 months 
following his discharge from military service.

At his April 2004 VA diabetes mellitus examination, the 
veteran reported that he was in the Air Force for over four 
years and was discharged in June 1970.  He was in Vietnam for 
about a year.  The veteran stated that during the early 
1990's he was noted to have elevated blood glucose level and 
was placed on medication for 30 days.  He was also advised to 
lose weight and exercise.  After that, he was discontinued on 
the medication.  The veteran stated that he was not diabetic 
now and was not taking any medications.  He indicated that he 
was told that he had high glucose intolerance by Dr. K.  
There was no history of any hospitalizations because of 
diabetes.  The veteran had no history of ketoacidosis or 
hypoglycemic reaction.

The veteran was on a regular diet, avoided sweets, and did 
not lose or gain any weight in the last year.  He stated that 
he was stable and did not have a history of any restriction 
of his activities.  The veteran was not taking any 
hypoglycemic agents.  He was not currently working as he had 
retired in July 2001 from the railroad company due to a left 
shoulder injury.  

After performing a physical examination and obtaining 
laboratory results, the examiner stated that there was no 
laboratory evidence of any diabetes mellitus. 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.	Tinnitus

The veteran contends that he currently has a tinnitus that 
was incurred while he was serving on active duty.  
Specifically, he claims that he was exposed to acoustic 
trauma while working around jet airplanes for four years in 
the Air Force.  Therefore, the veteran argues that service 
connection is warranted for such disability.

The Board finds that the veteran is competent to testify 
regarding his tinnitus symptomatology and its onset.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
the April 2004 examiner opined that it was less than likely 
that his current tinnitus occurred or was a result of his 
military service.  As such, the evidence of a nexus between 
active duty service and tinnitus is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu, 
supra.  Absent competent evidence of a causal nexus between 
the veteran's current tinnitus and service, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for tinnitus.  As such, the doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.   



B.	Diabetes Mellitus, Type II

The veteran contends that he was exposed to Agent Orange 
while serving in Vietnam and, in the 1990's, was treated for 
glucose intolerance.  As such, he claims entitlement to 
service connection for diabetes mellitus, type II.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2004)).  The Board observes that the veteran's Report 
of Discharge (Form DD 214) demonstrates that he had 
approximately one year of foreign and/or sea service and his 
service medical records show that in September 1967 and 
January 1968, he was treated at the Cam Ranh Bay Air Base in 
the Republic of Vietnam.  As such, the veteran had service in 
Vietnam during the requisite time period and it is presumed 
that he was exposed to herbicides, to include Agent Orange.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  

While the Board notes Dr. K.'s December 1999 statement that 
the veteran was being treated for glucose intolerance, there 
is no evidence that the veteran has a current diagnosis of 
diabetes mellitus, type II.  In the absence of competent 
medical evidence of a present disability, there is no basis 
upon which to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus, type II.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is denied.

Service connection for diabetes mellitus, type II, is denied.


REMAND

?	The issue of entitlement to an initial rating in excess 
of 50 percent for PTSD is remanded for the issuance of a 
statement of the case.
?	The issue of entitlement to service connection for 
hypertension is remanded to obtain outstanding treatment 
records.

In a decision of July 2005, VA granted the veteran service 
connection for PTSD and assigned an initial rating of 50 
percent.  

In a statement dated August 13, 2005, the veteran expressed 
his disagreement with the 50 percent rating assigned for the 
PTSD.  Although the veteran noted that he did not want to 
call his statement a notice of disagreement because he did 
not want anyone to think he was ungrateful for the grant of 
service connection, he went on to say he hoped VA would take 
note of social isolation and unemploability and "revaluate" 
his award.  In view of the veteran's request to have VA 
"reevaluate" his award in light of his social isolation and 
difficulties with employment, the statement must be taken as 
a notice of disagreement with the 50 percent rating, as well 
as a request for a total rating based on unemployability.


When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  See 38 C.F.R. § 19.26 
(2004).  Thus, remand for issuance of a statement of the case 
on issue of entitlement to a rating higher than 50 percent is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997). 

Regarding the veteran's claim of entitlement to service 
connection for hypertension, he submitted a statement in 
August 2005 arguing that his hypertension was secondary to 
his service-connected PTSD.  See 38 C.F.R. § 3.310.  As such, 
while on remand, consideration should be given to whether the 
veteran is entitled to service connection for hypertension on 
a secondary basis.

Additionally, in a letter dated in March 2004, the veteran 
was requested to provide information regarding records that 
he referenced in his June 2003 Travel Board hearing, to 
include supplying an Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) for each non-VA 
physician and medical care facility that treated him for his 
disorder.  Thereafter, he submitted a VA Form 21-4142 for Dr. 
F.'s records and indicated that Dr. F. had treated him since 
January 2000 to the present time for various disabilities, to 
include hypertension.  The Board notes that a letter from Dr. 
F., dated in August 2002, is of record; however, such only 
relates to the veteran's PTSD and does not address his 
treatment for hypertension.  Also, at the veteran's June 2003 
Travel Board hearing, he testified that he was treated within 
one year of his service discharge for hypertension.  
Specifically, he stated that he was treated at the Carl Haden 
Community Hospital in approximately 1970 while he was working 
for Southern Pacific Hospital Association in Tucson, Arizona.  
There has been no attempt to obtain such records.  Therefore, 
a remand is necessary to obtain outstanding treatment records 
from Dr. F. and the Carl Haden Community Hospital. 

Accordingly, this case is REMANDED for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an initial rating in excess of 50 
percent for PTSD.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  Only if the 
veteran's appeal as to this issue is 
perfected within the applicable time 
period, then it should return to the 
Board for appellate review.

2.  Appropriate steps should be taken to 
obtain outstanding records from Dr. F., 
dated from January 2000 to the present 
time, and the Carl Haden Community 
Hospital, beginning in 1970.  If 
necessary, the veteran should be 
requested to provide Authorization and 
Consent to Release Information to VA 
forms for such facilities.  A negative 
response for any records that cannot be 
obtained should be included in the claims 
file.  Any records obtained should be 
associated with the file.  

3.  Thereafter, any additionally 
indicated development, to include 
affording the veteran a contemporary 
examination deemed necessary for the 
appropriate adjudication of his claim of 
entitlement to service connection for 
hypertension, should be conducted.

4.  After completing the above, the 
veteran's claim of entitlement to service 
connection for hypertension should be re-
adjudicated based on the entirety of the 
evidence, with consideration given to 
whether he is entitled to service 
connection for hypertension on a 
secondary basis.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


